Citation Nr: 1818396	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for osteochondritis dissecans with traumatic arthritis of the right ankle, from November 28, 2000 to July 28, 2003 (with a period of temporary total disability rating under the provisions of 38 C.F.R. § 4.30 from July 29, 2003 through February 28, 2004) and in excess of 20 percent from February 29, 2004 through March 8, 2012.

2. Entitlement to a higher initial rating for a right knee disability than the 10 percent assigned.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 8, 2012, including on an extraschedular basis. 



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975; he died in January 2015.  The appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, granting an increased rating to 10 percent for a right ankle disability effective from November 28, 2000.  This matter also comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO rating decision which granted service connection and assigned an initial 10 percent evaluation for a right knee disability.  

In September 2003, the Board remanded the claims for increased rating for osteochondritis dissecans with traumatic arthritis of the right ankle, and for TDIU.  In October 2004, the RO granted a temporary total rating from July 29, 2003 to February 1, 2004, based on right ankle treatment, and assigned a 20 percent rating for osteochondritis dissecans with traumatic arthritis of the right ankle from February 1, 2004.  

In February 2005, the Board denied an increased rating for osteochondritis dissecans with traumatic arthritis of the right ankle and denied TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, the Court granted the parties' Joint Motion for Partial Remand, on the issues of entitlement to a higher rating for the right ankle disability and entitlement to TDIU.  

In April 2006, the Board, in pertinent part, denied a rating in excess of 10 percent from November 28, 2000 to July 29, 2003, and in excess of 20 percent from February 1, 2004 for osteochondritis dissecans with traumatic arthritis of the right ankle, and denied entitlement to TDIU.  The Veteran appealed this decision to the Court, and in April 2007 the Court granted a Joint Motion for Remand which vacated these aspects of the Board's April 2006 decision.  

By a March 2008 decision, the Board, in pertinent part, extended the temporary total rating for convalescence following right ankle surgery to February 28, 2004, pursuant to 38 C.F.R. § 4.30.  The Board then remanded the issues of entitlement to ankle disability ratings in excess of 10 percent from February 28, 2000, and in excess of 20 percent from February 28, 2004, and entitlement to TDIU.  

In October 2011, the Board remanded the claim for a higher initial rating for right knee disability.  In a separate October 2011 remand, the Board also required additional development for the claims for increased rating for osteochondritis dissecans with traumatic arthritis of the right ankle and for TDIU.  

In January 2014, the Board again remanded the claim for a higher initial rating for right knee disability based on the Veteran's assertion of worsening of the disability, necessitating a new examination.  

In a separate January 2014 decision, the Board denied an increased rating from the 10 percent assigned for osteochondritis dissecans with traumatic arthritis of the right ankle from November 28, 2000 to July 29, 2003, and denied an increased rating from the 20 percent assigned for that disability from February 29, 2004, to March 7, 2012.  The Board then also granted a 40 percent rating for osteochondritis dissecans with traumatic arthritis of the right ankle from March 8, 2012, and also granted TDIU on an extraschedular basis from March 8, 2012, but denied TDIU on an extraschedular basis prior to that date.  The Veteran appealed the Board's decision to the Court, and in November 2014 the Court granted a Joint Motion for Partial Remand vacating the Board's denial of a rating in excess of 10 percent for osteochondritis dissecans with traumatic arthritis of the right ankle from November 28, 2000 to July 28, 2003; its denial of a rating in excess of 20 percent for the disability from February 1, 2004 to March 7, 2012; and its denial of entitlement to TDIU on an extraschedular basis prior to March 8, 2012.  The Board's grant of a 40 percent rating for osteochondritis dissecans with traumatic arthritis of the right ankle and its grant of TDIU, both from March 8, 2012, were uncontested and hence are no longer the subject of appeal.  

The Board in two separate June 2015 decisions vacated the remaining claims the subject of appeal for increased rating for osteochondritis dissecans with traumatic arthritis of the right ankle, higher initial rating for right knee disability, and for TDIU prior to March 8, 2012, on the basis of death of the Veteran in January 2015.  38 U.S.C. § 7104(a) (2012).  However, appellant, the Veteran's spouse, timely filed a request for substitution in May 2015.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, additional development is required before the Board may adjudicate the appellant's claims.  As detailed in the Introduction above and in the discussion below, the appealed issues have been the subject of repeated Court-approved joint motions for remand or for partial remand, to address failures of the Board to discuss evidence or information.  

In a February 2018 submission, the appellant's representative most recently provided contentions of deficiencies in Board adjudication or development.  Because the appealed claims are now proceeding with the claimant in substitution for the deceased Veteran, additional evidentiary development requirements of these long-pending claims are imposed beyond the Veteran's death.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015); 38 U.S.C. § 5121A (2012).  

The claim for higher initial rating for right knee disability is intertwined with the other remanded claims, and its remand is necessitated by evidentiary development to be undertaken.  

Osteochondritis Dissecans with Traumatic Arthritis of the Right Ankle, and TDIU

In February 2018, the representative contended that a separate rating for talar bone fracture with avascular necrosis under Diagnostic Code 5283 should have been awarded, as uncompensated disability under the assigned rating based on arthritis of the ankle.  The representative also contended that an award for 40 percent for ankylosis of the ankle was warranted prior to the March 8, 2012 date on which it was awarded.  Such questions of distinct disability of talar bone fracture with avascular necrosis and of ankylosis are to be addressed by retrospective records-based examination upon remand.

The representative also raised or reiterated arguments concerning the earlier effective date for unemployability claim, based on specific evidence of record, discussed below.

The October 2005 Court Order approved a Joint Motion for Remand based on the Board's failure in its February 2005 decision to discuss an August 2004 medical record which reported that the Veteran used a cane and an ankle brace, and footwear with rocker bottom soles, and the Board's failure to consider a rating on the basis of ankylosis of the ankle under Diagnostic Code 5270 even though a VA physician found that the Veteran had complete loss of range of motion of the ankle. 

While in April 2006 the Board again denied the appealed claims, in April 2007 the Court again granted a Joint Motion for Remand, based on the Board's failure to comply with the terms of the October 2005 Joint Motion.  The April 2007 Joint Motion additionally found that the Board had failed to address the Veteran's use of pain medication or his referral for an orthopedic grip cane when considering whether an extraschedular rating was warranted. 

Both the October 2005 and April 2007 Joint Motions found that with respect to the TDIU claim the Board failed to discuss a March 2004 memorandum of the Tennessee Department of Labor which indicated that the Veteran's physical limitations and use of medications for constant pain made it impossible for him to obtain gainful employment.  The April 2007 Joint Motion also faulted the Board for failing to discuss a June 2005 VA vocational rehabilitation memorandum which stated that it was not feasible to provide the Veteran services because of his physical limitations and pain medication.  

In November 2014, a Joint Motion found that the Board's January 2014 decision was also deficient in these respects.  Accordingly, in November 2014, the Court vacated the Board's January 2014 decision with respect to the denial of a rating in excess of 10 percent for osteochondritis dissecans with traumatic arthritis of the right ankle from November 28, 2000 to July 28 2003; the denial of a rating in excess of 20 percent for the same disability from February 1, 2004 to March 8, 2012; and the denial of a TDIU to include on an extraschedular basis prior to March 8, 2012.  

A VA medical examiner provided an addendum opinion in October 2009 in which an examining physician affirmed that the examiners believed the Veteran was not employable due to his ankle pain and chronic pain management with medication.  The physician explained that the Veteran had reported that he could not pass a drug test due to the medication and that he also had difficulty driving due to the medication.  The examiner then also noted that they had found "evidence of ankylosis of the right ankle."

In February 2018, the appellant's representative called attention to a 2004 vocational assessment that the Veteran could not be placed in employment at that time, and contends that this supports an award of TDIU.  However, a March 2004 VA ankle examination reflects the Veteran's self-report that he and his spouse, the appellant, had been running a bail bonds business.  It is unclear from the record that an ankle disability would preclude running such a business.  The record does not inform what the business entailed, including whether they hired other persons to perform legwork for the business, how long the business was run, and when and why it was closed.  These questions regarding the business should be directed at the appellant, and the appellant should be asked to provide such documentation as she has to support her responses.  

It is unclear from present review of the record whether Social Security Administration (SSA) records and any outstanding VA vocational rehabilitation records were adequately sought.  Hence, these requests should be undertaken upon remand.  

The Veteran's contention, as noted in the October 2009 medical opinion, that he could not pass a drug test due to medication for his ankle pain does not address the question of incapacity to run a bail bonds business.  The Board has uncovered no impediment under applicable Tennessee law to running such a business associated with taking validly prescribed medication.  See Tennessee Code § 40-11-Part 3 (2016).  

In February 2018, the representative also contended, in effect, that the VA examiner in March 2012 did not adequately explain the finding that the Veteran did not have ankylosis of the right ankle, even while the examiner concluded that the Veteran had 100-percent loss of function during flare-ups.  The Board agrees that a retrospective records-based examination should seek to address questions of ankylosis, extent of impairment due to ankle disability, and extent of knee disability.  In this regard, the retrospective examiner should also consider impacts of non-service-connected disability on the Veteran's employment capacity, inclusive of, but not limited to, low back disability, right hip disability, narcotic addiction, and depression.  

Accordingly, the case is REMANDED for the following actions:

1. The appellant and her representative should be afforded the opportunity to submit any additional evidence or argument.

2. Any SSA records as related to any SSA disability claim, should be obtained and associated with the record.  All requests, records, and responses should be documented.  Such requests should be made until records are obtained or it is determined that records do not exist or are unavailable and further efforts to obtain them would be futile.  

3. Any VA vocational rehabilitation folder or records should be obtained and associated with the record.  All requests, records, and responses should be documented.  Such requests should be made until records are obtained or it is determined that records do not exist or are unavailable and further efforts to obtain them would be futile.  

4. Contact the appellant and ask her to supply additional employment information in support of the TDIU earlier effective date claim.  Specifically, she should be asked to address the bail bonds business which she ran with her husband prior to his death.  She should be advised that her responses are crucial to the Board's determination of the TDIU claim.  The appellant should be asked to provide copies of business records or other documentation to support her responses.

She should address when the business was in operation, how profitable it was in the years it was in operation, what was the scope of the business (in what transactions did it engage and with what courts), whether they employed other persons to perform legwork for the business, and what the roles and duties of the Veteran and the appellant were in the business.

She should address during what years of that business the Veteran was actively engaged in the business, when he ceased to be actively engaged in the business, and the reasons for his ceasing to be actively engaged in the business.   

5. A retrospective, purely records-based examination should be conducted to address the nature and severity of the Veteran's right ankle disability during the rating period prior to March 8, 2012, and the combined impact on work capacity prior to March 8, 2012, of the Veteran's service-connected right ankle disability, right ankle scar, and right knee disability.  The examiner should address any intervals of greater or lesser severity of disability and any intervals of greater or lesser impact on work capacity as indicated by the records.  

For these purposes, the examiner should review past VA examinations in March 2004, August 2004 (with addendum in November 2008), May 2009, March 2012, July 2012, and January 2015.  The examiner should also review Aid and Attendance/ Housebound status examinations in April 2009 and November 2011.  The examiner should also review any relevant vocational rehabilitation records, SSA records, and treatment records. 

The examiner should compare the Veteran's subjective symptoms and self-reported limitations of his service-connected right ankle disability with objective findings, including range of motion and other findings and observations upon examination and treatment.  

The examiner should note the October 2009 medical addendum to the August 2004 VA examination; the addendum stated "evidence of ankylosis of the right ankle."  The examiner should reconcile this statement with medical examination findings which included motion of the ankle.  The examiner should address whether this "evidence of ankylosis" means bony ankylosis with fixation of the joint, or another sort of ankylosis.  The examiner should then opine whether this October 2009 statement of "evidence of ankylosis" is applicable to the rating criteria within Diagnostic Code 5270, addressing fixation of the joint due to ankylosis at a particular angle.

The examiner should also address whether the Veteran had disability associated with talar bone fracture and avascular necrosis that was distinct in its location, symptoms, and impacts on functioning from his traumatic arthritis of the right ankle. 

The examiner should then provide medical findings, based on the evidence as a whole, as to the nature and severity of the right ankle disability over the claim period prior to March 8, 2012, including any intervals of greater or lesser severity of disabling symptoms, and with due consideration of factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.

The examiner should then address the combined impact on work or work-like functioning of the Veteran's service-connected right ankle disability, right ankle scar, and right knee disability for the rating period prior to March 8, 2012.  The examiner should also consider impacts or side effects of medications taken specifically for those service-connected disabilities.  The examiner should provide any intervals prior to March 8, 2012, during which the Veteran was severely or entirely impaired in his capacity for physical or sedentary work due to these service-connected disabilities.  In doing so, the examiner must not consider impacts on functioning of the Veteran's non-service-connected disabilities including but not limited to low back disability, hip disability, diabetes, depression, memory loss, and status-post stroke with left hemiparesis.  

The examiner should provide clear explanations for his or her medical opinions.  

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is substantially deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completion of the above actions, the claims must be readjudicated.  If the claims are not granted to the appellant's satisfaction, then a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




